IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00262-CR

THE STATE OF TEXAS,
                                                                     Appellant
    v.

RICARDO TOBIAS,
                                                                     Appellee



                             From the 272nd District Court
                                  Brazos County, Texas
                            Trial Court No. 13-02737-CRF-272


                              MEMORANDUM OPINION


         Ricardo Tobias was charged with the offense of indecency with a child by contact.

TEX. PENAL CODE ANN. §21.11. The trial court granted Tobias’s “Motion to Suppress

Unsubstantiated Evidence" immediately prior to the jury being sworn and excluded

evidence regarding adult pornography 1 located on two computers seized during the

investigation of the criminal charges against Tobias. The State has appealed the trial




1Adult pornography as used herein is in reference to sexually explicit images of adults. Unlike sexually
explicit images of children, possession of adult pornography is not a crime.
court’s ruling. The State argues that the trial court erred by granting the motion to

suppress evidence because the trial court should not have determined the sufficiency of

the State's evidence at a pretrial proceeding, because the affirmative links rule does not

apply to a pretrial motion to suppress or when the evidence in question is not contraband,

and because the evidence should have been deemed admissible because it was relevant

and not unfairly prejudicial pursuant to Rule 403 of the Rules of Evidence. Because we

find that the trial court did not abuse its discretion in its pretrial ruling, we affirm the trial

court's order.

PROCEDURAL HISTORY

        At the State’s request, the trial court took up Tobias’s motion to suppress evidence

after the jury had been selected and just before the jury was to be sworn. Tobias's motion

to suppress alleged that there was evidence that the State intended to introduce at trial

for which there was no good faith basis to admit and that the evidence would be more

prejudicial than relevant. The questions before the trial court were: (1) whether adult

pornography found on two computers seized from the premises of a daycare owned by

Tobias and his wife could be linked to Tobias sufficiently that a juror could have found

that it was his beyond a reasonable doubt, and (2) whether the evidence was irrelevant

or if its probative value was substantially outweighed by the danger of unfair prejudice.

The trial court heard rather extensive and detailed testimony and argument regarding

the evidence and granted the motion to suppress. The trial court entered findings of fact

and conclusions of law at the State’s request.

State v. Tobias                                                                            Page 2
PROPRIETY OF THE PROCEDURE USED

         In its first issue, the State argues that the trial court erred by considering the

admissibility of the evidence in a pretrial motion to suppress evidence. Tobias argues that

the State has waived this complaint by its actions in insisting on a ruling prior to the

commencement of the trial pursuant to the invited error doctrine.

         The doctrine of invited error provides that "if a party affirmatively seeks action by

the trial court, that party cannot later contend that the action was error." Druery v. State,

225 S.W.3d 491, 505-06 (Tex. Crim. App. 2007) (quoting Prystash v. State, 3 S.W.3d 522, 531

(Tex. Crim. App. 1999)). The doctrine of invited error is properly thought of, not as a

species of waiver, but as estoppel. Prystash, 3 S.W.3d at 531. Thus, the invited error

doctrine estops a party from complaining that a trial judge erred when that party

affirmatively sought the ruling. State v. Moreno, 294 S.W.3d 594, 601 (Tex. Crim. App.

2009).

         Additionally, as a general rule, in order to preserve error, the record must reflect

that the party complaining of the alleged error made an objection to the trial court which

was overruled. See TEX. R. APP. P. 33.1(a). Failing to object generally results in a waiver

of the complaint on appeal. Id.

         In this proceeding, the record indicates that the State pursued the hearing and

insisted on a pretrial ruling from the trial court on the motion to suppress that had been

filed by Tobias. Moreover, the State did not object in the trial court on the basis that the

trial court was improperly determining the sufficiency of the evidence as to an element

State v. Tobias                                                                         Page 3
of the offense. Whether the issue is properly considered as a matter of estoppel or waiver,

the result is the same in this proceeding. This complaint has not been properly preserved.

We overrule issue one.

ADMISSIBILITY OF THE EVIDENCE

        In its second issue, the State argues that the trial court abused its discretion by

suppressing the evidence because the affirmative links rule is inapplicable to pretrial

motions to suppress and because Tobias was not being tried for possessing contraband

which would require the State to prove that the pornographic images were affirmatively

linked to him. Further, the State contends that the trial court made improper credibility

determinations that should not be made by the trial court in a pretrial motion to suppress

but that should be determined by a jury. In its third issue, the State complains that the

trial court abused its discretion by suppressing the evidence because it is relevant and

admissible pursuant to Rule 403 of the Rules of Evidence.

        In general, the trial court has the discretion to conduct a pretrial hearing on

preliminary matters, including the admissibility of evidence. See State v. Hill, 499 S.W.3d

853, 865-66 (Tex. Crim. App. 2016) (trial courts have "discretionary authority to hold

pretrial evidentiary hearings on preliminary matters that can, and should be, resolved

expeditiously"); TEX. CODE CRIM. PROC. ANN. art. 28.01(1)(6) (permitting a trial court to

hold a pretrial hearing on motions to suppress evidence); State v. Medrano, 67 S.W.3d 892,

901 (Tex. Crim. App. 2002) (recognizing that a motion to suppress under article 28.01 is

one in which a party claims that certain evidence should not be admitted at trial for a

State v. Tobias                                                                      Page 4
constitutional, statutory, evidentiary, or procedural reason). Before admitting evidence

of extraneous crimes, wrongs, or other acts, the trial court must determine as a

preliminary matter pursuant to Rule of Evidence 104(b) whether a jury could find beyond

a reasonable doubt that the defendant committed the extraneous offenses or other acts.

Harrell v. State, 884 S.W.2d 154, 160 (Tex. Crim. App. 1994); TEX. R. EVID. 104(b).

        A trial court's decision to exclude evidence is reviewed under an abuse of

discretion standard. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). A

reviewing court must consider the ruling in light of what was before the trial court at the

time the ruling was made and, because trial courts are in the best position to decide

questions of admissibility, we uphold the trial court's decision when that decision is

within the zone of reasonable disagreement. Billodeau v. State, 277 S.W.3d 34, 39 (Tex.

Crim. App. 2009). A trial court does not abuse its discretion if any evidence supports its

decision. See Osbourn v. State, 92 S.W.3d 531, 538 (Tex. Crim. App. 2002). A reviewing

court should therefore uphold the trial court's evidentiary ruling if it was correct on any

theory of law applicable to the case. See De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim.

App. 2009).

AFFIRMATIVE LINKS

        The State argues that it is not required to establish affirmative links between the

evidence and Tobias because he was not being prosecuted for the possession of

contraband.       However, even so, the State is still required to establish a sufficient

connection between the evidence and Tobias such that "the jury could reasonably infer

State v. Tobias                                                                        Page 5
that [the defendant] both knew about the images and had control over them." Pinson v.

State, No. 08-02-00327-CR, 2004 Tex. App. LEXIS 6916, 2004 WL 1693551, at *6 (Tex.

App.—El Paso July 29, 2004, pet. ref'd) (mem. op.) (not designated for publication). Here,

however, no such reasonable inference can be made.

        In this proceeding, the evidence before the trial court in the suppression hearing

was that there was a deleted fragment of an email that mentioned “Rick” on one

computer on which one pornographic image was found. The second computer where a

number of images were located within both the allocated and unallocated disk space was

built by Tobias’s son using four hard disk drives, one of which was a laptop hard drive

that had been reformatted. The experts for the State and Tobias were unable to find any

links between what was found on the second computer, the potential date of the offense

between 2008 and 2009, and Tobias. Tobias’s son built the computer in 2012 and

contended that Tobias did not have access to it. The pornography that was traceable was

attributable to the account of “B. Tobias,” who was Tobias’s son.

        The State also complains that by its ruling, the trial court improperly made a

determination of the credibility of Tobias's son, which should have been determined by

a jury. It is improper for the trial court to make a finding that evidence underpinning an

element of the offense was insufficient (i.e., implicitly rule on guilt or innocence), or to

make a credibility determination that necessarily renders the evidence regarding an

element of the crime insufficient. See Woods v. State, 153 S.W.3d 413, 414-15 (Tex. Crim.

App. 2005). However, we find that the trial court did not determine an element of the

State v. Tobias                                                                       Page 6
offense or the ultimate issue of Tobias's guilt or innocence by ruling the evidence was

inadmissible in the pretrial proceeding.

        The trial court's findings of fact and conclusions of law demonstrate that the trial

court found that the evidence, although relevant to potentially corroborate the alleged

victim's testimony, was inadmissible pursuant to Rule of Evidence 403 because a juror

could not find that Tobias knew of or was in control of the pornography beyond a

reasonable doubt and therefore, the evidence was unfairly prejudicial when balanced

with its' minimal probative value.

        Rule 403 of the Rules of Evidence allows the exclusion of evidence if its probative

value is substantially outweighed by a danger of unfair prejudice or misleads the jury.

See TEX. R. EVID. 403. "The probative force of evidence refers to how strongly it serves to

make the existence of a fact of consequence more or less probable." Gonzalez v. State, 544

S.W.3d 363, 372 (Tex. Crim. App. 2018). Relevant evidence is presumed to be more

probative than prejudicial. Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997).

Evidence is unfairly prejudicial if it has the capacity to lure the factfinder into declaring

guilt on a ground other than proof specific to the offense charged. Manning v. State, 114

S.W.3d 922, 928 (Tex. Crim. App. 2003). A trial judge has substantial discretion in

balancing probative value and unfair prejudice. See Powell v. State, 189 S.W.3d 285, 288

(Tex. Crim. App. 2006).

        When conducting a Rule 403 balancing test, courts should consider: (i) the

evidence's probative force; (ii) the proponent's need for the evidence; (iii) the evidence's

State v. Tobias                                                                        Page 7
potential to suggest a decision on an improper basis; (iv) the evidence's tendency to

distract the jury from the main issues; (v) any tendency for the jury to give the evidence

undue weight because it has not been fully equipped to evaluate the evidence's probative

force; and (vi) the likelihood that presenting the evidence will consume an inordinate

amount of time. See Gigliobianco v. State, 210 S.W.3d 637, 641-642 (Tex. Crim. App. 2006).

        The State argues that the probative force of the evidence weighs in favor of its

admission. We disagree. Based on the evidence presented at the motion to suppress, the

probative force of the evidence of pornography that could not be connected to Tobias

beyond a reasonable doubt found 4-5 years after the alleged offense took place was slight

and weighs against its admission. The State argues that its need for the evidence is great

to corroborate the anticipated testimony of the victim and to show Tobias's intent.

However, the State argued that it did not intend to admit images or videos of

pornography, just that it was found on computers seized from the daycare's premises in

a different building from where the offense allegedly occurred. Even if that factor

weighed in favor of admissibility, that need is not outweighed by the potential of a

decision being made on an improper basis by the jury and its tendency to distract the

jury, which is likely with evidence of pornography that cannot be linked to Tobias beyond

a reasonable doubt. Additionally, based on the length of the suppression hearing, the trial

court could have determined that presenting the evidence would take an inordinate

amount of time for the jury to fully comprehend. Based on the evidence presented at the

pretrial hearing, we find that the trial court did not abuse its discretion by excluding the

State v. Tobias                                                                       Page 8
evidence pursuant to Rule 403 of the Rules of Evidence. 2 Because we have found that the

trial court did not abuse its discretion in excluding the evidence in its pretrial ruling, we

overrule issues two and three.

CONCLUSION

        Having found no reversible error, we affirm the trial court's pretrial order granting

the motion to suppress evidence.




                                                     TOM GRAY
                                                     Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed February 24, 2021
Do not publish
[CRPM]




2 The State challenges the propriety of the trial court considering the admission of the evidence pursuant
to Rule 403 in the pretrial hearing. However, while rare, the Court of Criminal Appeals has recognized
that in certain circumstances, a pretrial determination pursuant to Rule 403 may be appropriate and we
find that the evidence presented to the trial court at the hearing held at the State's request was sufficient
for the trial court's determination. See State v. Mechler, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005). Further,
as discussed in the first issue, the State's insistence on the trial court's ruling pretrial forfeits this complaint.
State v. Tobias                                                                                               Page 9